Citation Nr: 1025530	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a TDIU.  

The Veteran was afforded a Travel Board hearing before the 
undersigned in January 2008.  A transcript of that hearing is of 
record and associated with the claims folder.  

The Board remanded the instant claim for further development in 
February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As discussed in the February 2008 remand, the Veteran contends 
that his service connected mood disorder has worsened during the 
pendency of the appeal.  Since the rating assigned to his mood 
disorder could have a significant effect on whether a TDIU could 
be assigned, the claim for an increased rating for a mood 
disorder was found to be inextricably intertwined with the TDIU 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The AMC/RO was instructed to examine the Veteran for his 
mood disorder and thereafter, to adjudicate the claim for an 
increased rating for the Veteran's service-connected mood 
disorder and then to readjudicate the issue of a TDIU.  The issue 
of a TDIU was readjudicated; however, while he was afforded a VA 
psychiatric examination in September 2009, the issue for an 
increased rating for the service-connected mood disorder was not 
adjudicated.    

The AMC/RO failed to comply with the Board's February 2008 remand 
instructions.  A remand by the Court or the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268,271 (1998).  

The AMC/RO should also provide to the Veteran the appropriate 
VCAA regulations as to what is necessary to show for an increased 
rating.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
what the evidence must show to support a 
claim for an increased rating.  

2.  Thereafter, after reviewing the medical 
evidence for the increased rating claim for a 
service-connected mood disorder, that 
intertwined claim should be adjudicated and 
then, if necessary, the claim for a TDIU 
should be readjudicated.  If the increased 
rating is denied, the Veteran should be given 
the laws and regulations to appeal, and if a 
notice of disagreement (NOD) is filed within 
the appropriate time period, a statement of 
the case (SOC) should be provided.  As to the 
claim for TDIU, after the increased rating 
claim has been adjudicated, if the TDIU claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) and 
must be given an adequate opportunity to 
respond.  The appeal must then be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


